Title: To Thomas Jefferson from Joseph H. Nicholson, 7 December 1804
From: Nicholson, Joseph H.
To: Jefferson, Thomas


                  
                                          
                            
                            Decr. 7th. 1804—
                        
                  J. H. Nicholson respectfully presents his compliments to Mr. Jefferson—J. H. N. has anxiously turned his attention to the peculiarly hard case of Mrs. Welsh, and would have felt real Pleasure if any Exertion of his could have contributed to her Relief—Her case has been repeatedly urged before the House of Representatives heretofore, but always without success, and J. H. N has so frequently failed in endeavouring to have Justice done to those whose situations were equally distressing with that of Mrs. Welsh, that he has been discouraged from making any attempt in her Favor—A Bill is at present before Congress, the object of which is the payment of those claims which have been liquidated at the Treasury, but are barr’d by the several statutes of limitation; and if this should pass, Mrs. Welsh’s claim may probably be not entirely hopeless—It is to be feared however that even this Measure may be frustrated by that shameful Parsimony which is so prevalent in most representative Bodies, and too often leads to Injustice.
                  
                     
                  
               